Citation Nr: 0519202	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-21 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The medical evidence fails to establish that the veteran 
has a current neurological disorder.

2.  The RO denied service connection for a psychiatric 
disorder by decisions dated in September 1978, August 1980, 
March 1982, and August 1983.  

3.  Most recently, the RO denied service connection for 
various psychiatric disorders, including psychosis, neurosis, 
post-traumatic stress disorder (PTSD), and schizophrenia, by 
decision dated in July 1993.  The veteran was notified but 
did not appeal that decision.

4.  The RO's July 1993 decision represents the last final 
disallowance of entitlement to service connection for an 
acquired psychiatric disorder on any basis.  

5.  In November 2001, the veteran filed the current claim 
seeking to reopen the claim of service connection for an 
acquired psychiatric disorder, claimed as psychosis.

6.  Evidence received since the RO's July 1993 decision, 
which consists of contemporaneous medical evidence and the 
veteran's written statements, does not relate to a necessary 
unestablished fact or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A neurological disorder was not incurred in or aggravated 
by the veteran's period of active duty, nor may an organic 
disease of the nervous system be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The evidence submitted subsequent to the RO's July 1993 
decision denying the claim of entitlement to service 
connection for an acquired psychiatric disorder is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for a Neurological 
Disorder

In addition to the relevant law and regulations cited above, 
where a veteran served ninety days or more during a period of 
war or during peacetime after December 31, 1946, and certain 
diseases, such as organic diseases of the nervous system, 
become manifest to a compensable degree within one year after 
the veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d) (2004).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the medical evidence fails to show a 
neurological disorder of any kind.  Specifically, the Board 
has reviewed the veteran's service medical records, and VA 
and private treatment records since the mid-1970s through 
2002, and finds no indication whatsoever that the veteran has 
ever been diagnosed with a neurological disorder.  

In February 1999, the veteran complained of numbness along 
the side of his head, which he related to a fall during 
military service.  A private non-contrast CT scan of the head 
was normal, the veteran refused a contrast CT or MRI.  There 
was no diagnosis made with respect to a neurological 
disorder.  Subsequently, he was scheduled for an EEG and MRI 
at a VA medical facility but failed to report.

The Board finds that there was no evidence of a chronic 
neurological disorder in service, and no current diagnosis of 
an organic neurological disorder is shown.  As such, the 
claim must be denied.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Entitlement to Service Connection for an 
Acquired Psychiatric Disorder, Claimed as Psychosis

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA determines 
that new and material evidence has been added to the record, 
the claim is reopened and VA must evaluated the merits of the 
veteran's claim in light of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2004).  This version of the regulation became 
effective in August 2001.  As the veteran filed his claim in 
November 2001, this version of 38 C.F.R. § 3.156(a) is 
applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the veteran filed an initial claim in August 
1978 for a "nervous condition" as a result of a 1968 jeep 
accident.  This claim was denied and he was notified in 
September 1978 but did not appeal.  Subsequently, he has 
filed multiple unsuccessful psychiatric claims based on new 
and material evidence.  

Most recently, the RO denied service connection for various 
psychiatric disorders, including psychosis, neurosis, PTSD, 
and schizophrenia, by decision dated in July 1993.  The 
veteran was notified but did not timely appeal that decision.  
This is the last final denial on the issue.

In November 2001, the veteran filed the current claim seeking 
to reopen the claim of service connection for an acquired 
psychiatric disorder.  He maintained, in essence, that he 
developed a psychosis as the result of a jeep accident while 
on active duty.  

Turning now to the merits of the veteran's claim to reopen, 
the Board finds that the claim must be denied.  To that end, 
the Board notes that evidence submitted since the July 1993 
denial include various written statements submitted by the 
veteran himself.  In effect, he maintains that he developed a 
psychosis as a result of a jeep accident in service.  He 
contends that he continues to have psychiatric problems.   

Although the statements were written since the July 1993 
decision, this evidence is basically the same arguments that 
the veteran has maintained since the 1970s.  A simple 
reiteration of the facts is not sufficient to reopen a 
previously denied claim.

Accordingly, the Board concludes that the veteran's written 
statements are not "new" and "material" to reopen his 
claim as required under the applicable statutory and 
regulatory provisions.  Moreover, he is not competent to 
establish a medical relationship between a current 
psychiatric disability and any incident of his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Next, the Board has considered various private and VA 
outpatient medical records submitted since July 1993 showing 
on-going treatment for, among other things, psychiatric 
disorders.  None of the treating physicians, however, 
addressed the issue of a relationship between the veteran's 
psychiatric complaints and military service.  Although the 
veteran continues to assert a relationship between his 
current complaints and military service, there is simply no 
competent medical evidence to support his contentions.

In sum, the Board finds that the additional evidence 
submitted since the July 1993 decision is not new and 
material, does not raise a reasonable possibility of 
substantiating the veteran's claim, and does not warrant 
reopening of the claim of service connection.  Accordingly, 
the July 1993 rating decision is final and the veteran's 
claim to reopen must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  To 
that end, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. 

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in April 2004, prior 
to the initial adjudication of his claims in June 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. The VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claims and identified 
which parties were expected to provide such evidence.  The 
veteran was notified of the need to give to VA any evidence 
pertaining to his claims.  

In addition, by virtue of the rating decision on appeal, and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the July 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done -- regardless of whether it has been done by 
way of a single notice letter, or via more than one 
communication -- the essential purposes of the VCAA have been 
satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  
Further, the veteran requested but failed to report for a 
hearing before the Board.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, the available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Service connection for a neurological disorder is denied.

New and material evidence having not been submitted, the 
claim for service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


